Citation Nr: 0934052	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-41 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation, pursuant to the provisions of 38 
U.S.C.A. § 1151, for loss of vision of the left eye as a 
result of VA medical and surgical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 
1945, and from February 1948 to February 1950.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from an May 2005 rating decision in which 
the RO, among other things, denied compensation benefits, 
under the provisions of 38 U.S.C.A. § 1151, for loss of 
vision of the left eye as a result of VA medical treatment.  
The Veteran filed a notice of disagreement (NOD) in May 2005, 
and the RO issued a statement of the case (SOC) in October 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2006.  

In February 2006, the Veteran testified during a hearing 
before RO personnel; ; a transcript of that hearing is of 
record. In a December 2006, the RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claim on 
appeal.

In August 2009, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The Veteran underwent the following surgical eye 
procedures:  a left eye cataract extraction in September 
1979, without complications, and an anterior vitrecxtomy and 
anterior chamber intraocular lens in the left eye in 1991, 
without complications.

3.	The Veteran had treatment at a private facility in 
December 1992 for a retinal detachment; thereafter, he lost 
all vision in the left eye.

4.	The only medical opinion evidence on the question of 
whether additional disability resulting from VA treatment on 
the Veteran's left eye was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA physicians, or an event not 
reasonably foreseeable in connection with VA medical 
treatment weighs against the claim.  


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for loss of vision in the 
left eye, as a result of medical and surgical treatment at a 
VA medical facility, are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.358, 3.361, 3.800, 3.1000 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The Board notes that, if compensation, pursuant to 38 
U.S.C.A. § 1151, is awarded, the underlying disability is 
treated in the same manner as if service connected.  As such, 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-pertinent to the five elements of a 
claim for service connection, to include disability rating 
and effective date-are applicable to this claim.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, July 2004 and November 2004 pre-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The May 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of those letters.  Hence, the July and November 2004 
letters met all four of Pelegrini's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.  

Regarding the Dingess/Hartman notice requirements, in a March 
2006 post-rating letter, the RO provided the Veteran notice 
as to VA's  assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts these 
determinations.  After issuance of the foregoing notice, and 
opportunity for the Veteran to respond, the December 2006 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of records of the 
Veteran's treatment for left eye disabilities at VA and 
private facilitates as well as a report of a VA examination 
in July 2006.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's RO 
hearing, as well as various written statements provided by 
the Veteran, and by his wife and  representative, on his 
behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran filed his claim for section 1151 compensation 
benefits in May 2004.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).  

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358.  However, VA subsequently promulgated 38 C.F.R. § 
3.361 to implement the provisions of the revised statute; 
this regulation, also applicable to claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after 
October 1, 1997, is effective as of September 2, 2004.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  In the s SOC, the RO 
cited to 38 C.F.R. § 3.358.  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board applying 
the provisions of 38 C.F.R. § 3.361 in evaluating the claim.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  38 C.F.R. § 
3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.   38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2008).  

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.   38 C.F.R. § 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  38 
C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).  

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for claimed additional disability resulting from the VA 
treatment must be denied.  

The Board has reviewed the entire evidence of record, 
including all available private and VA treatment notes and 
the results of a VA examination conducted in July 2006.  It 
is noted that the VA outpatient treatment records show that 
the Veteran was diagnosed with cataracts of the left eye for 
which he underwent surgery in June 1979.  Follow-up 
outpatient records show that in July 1979 the visual acuity 
in the left eye was 20/20.  Records dated in May 1989 show 
visual acuity in the left eye to be 20/40, without 
correction.  The Veteran underwent a surgical procedure, an 
anterior vitrectomy and anterior chamber intraocular lens in 
the left eye in September 1991.  Subsequent outpatient 
treatment records show that the vision in his left eye 
deteriorated and that he had a detached retina in that eye.  
In December 1992, he underwent a retinal detachment surgery 
for proliferation with retinopathy in the left eye.  In 2003, 
the visual acuity of his left eye was no light perception.  

The Veteran underwent an examination in July 2006.  At that 
time, he reported that he was blind in the left eye and had 
been for more than 10 years.  The examiner reviewed the 
medical records, including the histories of private and VA 
surgeries.  The examiner was asked to address whether there 
was an error made by VA in the Veteran's treatment for his 
eye disorder that led to his blindness.  The examiner stated 
that, in his opinion, the Veteran had an unfortunate cascade 
of complications related to his initial cataract surgery that 
eventually led to his blindness.  It was noted that the 
surgery had initially gone well, but was furthered by 
placement of a secondary intraocular lens that was 
necessitated by contact lens intolerance.  The examiner noted 
that this  surgery also initially went well, but had a 
complication of a retinal detachment.  Multiple attempts of 
repair were successful and the eye eventually became blind 
and phthisical.  The examiner found that there  was no 
evidence in the record of any type of avoidable error, 
negligence, or malpractice on the part of the VA doctors in 
the treatment of his left eye, and that the outcome was 
within the realm of accepted complications for eye surgery.  

Thus, the medical evidence collectively demonstrates that the 
Veteran had surgery on his left eye in 1979 with no 
complications, , but that the difficulties with his eye began 
after a second surgery in 1991.  His detached retina occurred 
following the 1991 surgery and, in the opinion of the VA 
examiner who evaluated the records and examined the Veteran 
in 2006, was an accepted complication of the eye surgery.  
Thus, the only medical opinion to address the questions upon 
which this claim turns establishes that there was  
carelessness, negligence, lack of proper skill, error in 
judgment or fault on the part of VA, or that the loss of 
vision in the eye was not a reasonably foreseeable 
consequence of the treatment that was rendered.  This opinion 
clearly was based upon a full review of, and is consistent 
with, the medical evidence of record, and thus constitutes 
probative evidence on the matters on which this claim turns.  
Moreover, there is no medical suggestion whatsoever of any 
failure of VA to exercise the degree of care that would be 
expected of a reasonable health care provider. 

In addition to the medical evidence addressed above, in 
reviewing this claim, the Board has considered arguments 
advanced by the Veteran, his wife, and by the Veteran's  
representative, on his  behalf .  However, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, this claim turns on the medical matters of 
whether there exists a medical relationship between any 
additional disability and VA medical or surgical treatment, 
and, if so, the nature of such a relationship; these are 
matters within the province of trained professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons without appropriate medical training and 
expertise, none of the above-named individuals is competent 
to  provide a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As  the lay assertions in 
this regard thus have no probative value, the Veteran cannot 
support his claim or controvert the opinion of the July 2006 
VA examiner on the basis of lay assertions, alone..  

Under these circumstances, the Board concludes that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for  loss of vision in the 
eye as a result of VA medical and surgical treatment are not 
met; hence, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for loss of vision of the 
left eye as a result of VA medical and surgical treatment, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


